                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA
                           AIKEN DIVISION

 Edward Grant,                          )     C/A No.: 1:17-3090-DCC-PJG
                                        )
                   Plaintiff,           )
                                        )
       vs.                              )
                                        )                 ORDER
 Fiat Chrysler Corporation, FCA         )
 US LLC; and Chrysler Group,            )
 LLC,                                   )
                                        )
                   Defendants.          )
                                        )

      This matter comes before the court upon the order of the Honorable

Donald C. Coggins, Jr., United States District Judge, directing the parties to

mediate this matter before the undersigned. [ECF No. 66]. It is in the

interest of all parties to have a successful mediation, and the undersigned

finds that such interest may be aided by Plaintiff’s representation by counsel

for the purposes of mediation. The undersigned appoints Brandon R.

Gottschall, Esq., to represent Plaintiff at mediation of this action.

      IT IS SO ORDERED.



October 30, 2018                            Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        1
